Robert H. Dudley, Justice. This case requires us to decide whether appellant’s conviction for first degree murder must be reversed because of ineffective assistance of counsel. On the afternoon of February 7, 1983, appellant shot and severely wounded Thurman Morse. That evening appellant employed Ralph Lowe to represent him. On February 9 appellant was charged by information with battery in the first degree. On February 18 the victim died, and the information was amended to charge appellant with murder in the first degree. In November 1983, appellant was found guilty, and his sentence was fixed at twenty years. Lowe did not timely perfect the appeal. The trial court subsequently relieved Lowe, sent a letter regarding Lowe’s conduct to our Committee on Professional Conduct, and appointed another attorney to represent appellant in his appeal. On March 20, 1985, the Court of Appeals handed down an unpublished opinion affirming the judgment of conviction. Next appellant filed a petition in this Court asking permission to file for post-conviction relief because of ineffective assistance of counsel. We granted permission to file the petition in circuit court for an evidentiary hearing. On June 27, 1985, the trial court held an evidentiary hearing, and on July 29 entered its order denying relief. We reverse and remand for a new trial on the merits. The analytical approach to be used in determining whether the Sixth Amendment guarantee has been met is set out in Strickland v. Washington, 466 U.S. 668 (1984). There, a convicted defendant claimed that his counsel’s assistance was so defective that it required a reversal of the conviction. The United States Supreme Court held that in order to prevail on such a claim, the defendant was required to show (a) that counsel’s performance was deficient and, (b) that the deficient performance prejudiced the defense to such an extent that it deprived the defendant of a fair trial.  (a) The proper standard for judging attorney performance is that of reasonably effective assistance, considering all the circumstances. When a convicted defendant complains of the ineffectiveness of counsel’s assistance, the defendant must show that counsel’s representation fell below an objective standard of reasonableness. Judicial scrutiny of counsel’s performance must be highly deferential, and a fair assessment of attorney performance requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the time. A court must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance.  (b) With regard to the required showing of prejudice, the proper standard requires the defendant to show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome. A court hearing an ineffectiveness claim must consider the totality of the evidence before the judge or jury. In his brief appellant argues that his attorney was deficient in sixteen particulars. We agree that counsel’s representation fell below an objective standard of reasonableness in seven of the sixteen areas, but that showing of seven unprofessional errors, standing alone, does not mandate reversal. In addition to a showing of deficient representation, appellant must prove that there is a reasonable probability that the result of the trial would have been different but for counsel’s errors. Four of the errors produced no prejudice. Examples are, even though counsel did not timely file the appeal, there was no prejudice to appellant since a belated appeal was allowed and the Court of Appeals decided the issues on appeal; and, while defense counsel erroneously exercised peremptory challenges before the prosecutor passed upon the jurors, the appellant suffered no prejudice because his peremptory challenges were never exhausted. However, three of the errors did result in prejudice to the appellant. At the post-conviction hearing, the appellant testified that his attorney did not notify him of the trial date and, as a result, he missed the first day of trial. Counsel testified that he waived the appellant’s presence during the first day’s voir dire as a matter of trial strategy. The trial court found that the attorney’s version was factually correct. Because of the trial judge’s superior position to view the witnesses, we cannot say that finding is clearly erroneous. However, even if the attorney’s version is correct, error and prejudice are present.  We have held that even though an accused has a right to be present when any substantive step is taken, that right may be waived by him or his attorney. However, we have strongly suggested that the accused should be present at all important phases of the trial. Harmon v. State, 277 Ark. 265, 269, 641 S.W.2d 21 (1982). Here, ten jurors were selected during the first day of the trial. It is hard for us to conceive of any valid trial strategy which would call for the absence of a defendant the first day of jury selection, but require his presence during the second day. Certainly, no valid reason is apparent in this case. Counsel’s explanation was that because of potential bias against appellant he felt it would be best to interview prospective jurors the first day in appellant’s absence. No explanation is given for the opposite conclusion the second day. The appellant testified that he never saw a jury list, and counsel did not testify that he gave appellant a jury list. Thus, appellant was not able to participate in any manner in the selection of jurors taken the first day. Appellant testified that he lived in the local area and knew some of the jurors, while the attorney was from out of town and did not know any of the jurors. He testified that he was prejudiced by the taking of jurors Betty Brown and Bertha Bearden. He testified that juror Betty Brown had heard various rumors about his case and could have been prejudiced against him and, because he was not present, he could not tell his attorney about her possible prejudice. More importantly, he testified that juror Bertha Bearden had been the victim of a burglary, and in his opinion, was conviction prone. Under the circumstances, he could not communicate this information to counsel before she was selected as a juror. She was ultimately elected foreman of the jury. During voir dire counsel did not ask any questions of the juror about being the victim of a crime. He asked if she was a friend of the Sheriff, and she responded that she knew the Sheriff very well. No questions were asked about other police officers or if she had worked with them on the burglary. A sample of the voir dire of juror Bearden causes some additional concern about whether counsel correctly understood the presumption of innocence and the burden of proof: Q. [By Mr. Lowe] Do you feel the simple fact that a person is charged with a crime means where there is smoke there’s fire? A. You mean, do I think that he is automatically guilty? Q. Or, that there is something there? A. Well, I don’t assume that Mr. Mason is guilty of anything until it is proved to me that he’s guilty or innocent. Q. And, by proof, clear and convincing without any question. Is that correct? (Emphasis added). Additional error of counsel which showed a reasonably probable prejudice to the appellant is in the area of trial stipulations. On the first day of the trial, during appellant’s absence, counsel stipulated to the cause of death and to allow the State Crime Laboratory report into evidence. At the post-conviction hearing appellant testified that he had serious questions about the cause of death, mentioned these questions to counsel, but counsel ignored his inquiries and stipulated to the cause of death in his absence. The death did not occur for eleven days after the shooting and cross-examination of the medical examiner would have determined if there were any intervening events which caused or contributed to the victim’s death. In addition, by stipulating to the laboratory report, counsel lost for appellant the right to cross-examination, which probably would have proved that the shotgun blast fired by appellant did not strike the victim directly, but ricocheted off of an automobile and struck the victim. Such proof would tend to show there was no intent to kill. Counsel’s examination of witnesses was confusing and ineffectual. While it is difficult to determine the amount of prejudice that resulted, we can say that it so undermined the proper functioning of the adversarial process that the trial cannot be relied on as having produced a just result. We can best illustrate this point by quoting from the cross-examination of the State’s trace metal expert: CROSS EXAMINATION BY MR. LOWE: Q. Mr. Cox, I believe you first — one of the first answers you gave to Mr. Mainard’s question was of the tests that I performed. I believe I caught that there was one that wasn’t requested or something like that. Were all tests that you would normally perform on this — was everything presented to you that you would normally have to perform and do testing on? A. I’m sorry. I missed your question. Q. Well, perhaps I missed your answer and that’s probably why I’m confused. Did you have all of the material, I mean, do you have everything in front of you for the microscopes and I think some other machines, which I confess I don’t remember the names, the isotopes, etcetera, did you have everything — was there — was everything furnished to you to run the test? Was there anything else that you could have or should have to run a test to check for gun powder residue or for a victim in a shooting? A. As far as our laboratory is concerned or as far as the investigating agency? Q. Either or both. Is there more that could have been done? A. I’m still — I still don’t understand your question? Q. Well, perhaps — perhaps I don’t — perhaps I don’t understand your last answer when you’re saying, you know, investigators or medical — uh—is there more that could have been done in any event, regardless of who, how, or what? A. To determine— Q. Yes. A. —if gun powder residue was present on a particular object? Q. Yes, sir. A. No, sir. The particular test that we use for gun powder residue is the most modern detection technique used in the nation right now. We have examined this case with a strong presumption that an attorney’s conduct falls within the wide range of reasonably effective assistance because there are countless ways to provide effective assistance in any given case. As pointed out in Strickland v. Washington, supra, at 689: Judicial scrutiny of counsel’s performance must be highly differential. It is all too tempting for a defendant to second-guess counsel’s assistance after conviction or adverse sentence, and it is all too easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude that a particular act or omission of counsel was unreasonable. Cf. Engle v. Isaac, 456 U.S. 107, 133-134 (1982). A fair assessment of attorney performance requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the time. The availability of intrusive post-trial inquiry into attorney performance or of detailed guidelines for its evaluation would encourage the proliferation of ineffectiveness challenges. Criminal trials resolved unfavorably to the defendant would increasingly come to be followed by a second trial, this one of counsel’s unsuccessful defense. Counsel’s performance and even willingness to serve could be adversely affected. Intensive scrutiny of counsel and rigid requirements for acceptable assistance could dampen the ardor and impair the independence of defense counsel, discourage the acceptance of assigned cases, and undermine the trust between attorney and client.  Even though we have indulged a strong presumption in favor of counsel’s conduct, we have concluded that counsel’s assistance was not effective and the original trial cannot be relied on as having produced a just result. Accordingly, we reverse and remand for a new trial on the merits. Hickman and Hays, JJ., dissent.